Citation Nr: 1414277	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-41 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals, laceration, left thumb and index finger.

2.  Entitlement to an effective date earlier than October 21, 2008, for the grant of service connection for radiculopathy, left lower extremity, to include on the basis that failure to grant service connection for this disability in an March 9, 2005, rating decision constituted clear and unmistakable error (CUE).

3.  Entitlement to an effective date earlier than October 21, 2008, for the grant of service connection for radiculopathy, right lower extremity, to include on the basis that failure to grant service connection for this disability in a March 9, 2005, rating decision constituted CUE.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1981 to June 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that granted service connection for radiculopathy, left and right lower extremities, with separate 10 percent disability evaluations effective October 21, 2008, and continued a noncompensable rating for residuals, laceration, left thumb and index finger.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided.

At the outset, the Board notes that since the August 2010 Statement of the Case (SOC), new evidence has been associated with the record.  Specifically, the record contains VA medical records from 2001 and 2002, showing complaints and diagnoses of lower extremity neuropathy, that was not listed in the evidence considered in the August 2010 SOC.  Moreover, the Veteran was afforded a VA examination for the hand, thumb, and fingers in November 2010 that was not considered by the RO.  

Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction (AOJ) for review and preparation of a Supplemental Statement of the Case (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304(c) (2013).  The record does not reflect that the Veteran has waived RO consideration of the additional evidence received.  Moreover, the Board does not agree with the March 2012 AOJ finding that the additional evidence was not pertinent to the appeal.  That is, the Veteran is claiming entitlement to an earlier effective date for the grant of service connection for bilateral radiculopathy of the lower extremities, and the aforementioned VA medical records show complaints and diagnoses of this disability prior to the October 2008 assigned date of service connection.  Thus, a remand is required for AOJ consideration of this evidence in the first instance.

Left Thumb and Index Finger 

The Veteran stated in correspondence received by the RO in March 2011 that the VA examination report in November 2010 did not list the length of the scar on his pointer finger, the lack of full motion, and the effects the disability had on his work.

The Board notes that the examination report contains no findings indicative of the presence of scars and, as stated by the Veteran, the diagnosis was left index finger strain.

The Board finds the November 2010 VA examination to be inadequate to assess the Veteran's current level of severity, since this examination is over three years old.  Upon remand, a new VA examination is required to assess the current severity of the Veteran's service-connected disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).




Bilateral Lower Extremity Radiculopathy

The Board finds that in the September 2010 formal appeal, VA Form 9, the Veteran asserted entitlement to an earlier effective date for the grant of entitlement to service connection for bilateral lower extremity radiculopathy on the basis of CUE in a March 9, 2005, rating decision that included radiculopathy in the rating for service-connected lumbar disc disease at 40 percent.  Specifically, the Veteran stated that the VA laws changed in 2003, and he was awarded 40 percent in accordance with the new laws when he was finally rated in 2005; the left and right radiculopathy was not factored into the evaluation upon initial claim submission.  The Veteran stated that his disagreement was with the rating decision made after the regulations were changed in 2003.  He asserted that he should have been rated under the old laws and both legs should have been rated at the same time as his lumbar spine injury for a combined total rating of 60 percent prior to the 2003 law change.

A review of the record shows that VA has not addressed the earlier effective date issues on the basis of CUE; therefore, the case must be remanded for such development.

The Board notes that the remaining claims on appeal in regards to earlier effective date are inextricably intertwined with the CUE claim being remanded because the outcome of the CUE claim may have a bearing upon the earlier effective date claims.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the current manifestations and severity of any residuals of laceration, left thumb and index finger.  A complete copy of the claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicated testing is to be performed in accordance with the appropriate rating criteria, to include providing measurements of any scarring related to residuals of laceration, left thumb and index finger, noting whether they are unstable or painful; deep and nonlinear; superficial and nonlinear; or result in limitation of motion of the affected part.

2.  Then, adjudicate the Veteran's claim of entitlement to an earlier effective date for service connection for bilateral lower extremity radiculopathy on the basis of CUE. 

3.  After, readjudicate the issues of increased rating for residuals, laceration, left thumb and index finger and readjudicate the issues of earlier effective dates for bilateral lower extremity radiculopathy on the basis other than CUE.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond. Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



